Citation Nr: 0307859	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from October 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for hearing loss and for 
tinnitus.  The veteran later moved to Florida, and his case 
is now under the jurisdiction of the St. Petersburg RO.

A hearing was held on October 26, 1999, in Waco, Texas, 
before Mary M. Sabulsky, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) and who is rendering the determination 
in this case.


FINDINGS OF FACT

1.  The veteran currently has mild sensorineural hearing loss 
which meets the requirements in VA regulation section 3.385 
for a hearing loss "disability".

2.  There is no evidence of a hearing loss manifesting itself 
to a degree of 10 percent or more within one year of 
separation from service in this case.

3.  A current hearing loss is not the result of a disease or 
injury, including noise exposure, incurred in service.

4.  The veteran currently denies having any significant 
tinnitus.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in active service, and it 
may not be presumed to have been incurred in active service.  
38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2002).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000, which emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  VA has promulgated regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA's duties under the VCAA have been fulfilled in this case.  
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him/her 
whether s/he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, the RO specifically notified 
the veteran of the VCAA regulations in the November 2002 
supplemental statement of the case.  The RO readjudicated the 
veteran's claims in the supplemental statement of the case in 
light of all the evidence of record because previous 
adjudications had been conducted prior to the enactment of 
the VCAA.  In the supplemental statement of the case, the 
October 1998 rating decision, and the January 1999 statement 
of the case, the veteran was informed of the legal 
requirements for service connection and of the evidence 
needed to substantiate his claims.  Moreover, the RO informed 
the veteran of the evidentiary requirements involved in a 
claim for service connection in a June 2002 letter.  In this 
letter, the RO specifically notified the veteran of the 
information or evidence he should submit to substantiate his 
claims.  The RO has obtained outpatient treatment records 
referred to by the veteran at the October 1999 hearing before 
the Board, and the veteran has been afforded a VA examination 
to obtain medical evidence and opinion needed to decide his 
claim.  38 C.F.R. § 3.159(c)(4).  Accordingly, the Board 
concludes that, with respect to these claims, all possible 
development has been conducted and all notification provided.

Requirements for Service Connection.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability is the result of a disease or injury incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection for certain diseases, such as organic 
diseases of the nervous system including sensorineural 
hearing loss, also may be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

The existence of a current disability is the cornerstone of a 
claim for service-connected disability compensation because 
compensation is awarded for current disability and not 
disability which a veteran experienced in the past but no 
longer experiences.  38 U.S.C.A. §§ 1110, 1131; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that VA's 
interpretation of section 1131 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary because it comports 
with the other provisions of the statute as a whole).  For 
claims for service connection for hearing loss or impairment, 
VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (2002).

Analysis.

Service medical records reflect no complaints of hearing loss 
or tinnitus during service.  Whispered voice hearing tests 
were 15/15 on enlistment and on separation.  

The veteran first claimed service connection for hearing loss 
and tinnitus in June 1998.  He testified at a hearing before 
the Board that he believed that his hearing loss and tinnitus 
were caused by noise exposure he experienced in service.  He 
stated that he first knew that he had hearing loss a few days 
after discharge from service when he underwent a physical for 
a job during which his hearing was tested and he was told he 
was tone deaf above a certain level.  He stated that he did 
not have a copy of this examination report.

VA outpatient treatment records, dating from August 1998,  
show no complaints or findings relevant to hearing loss or 
tinnitus.  The veteran was afforded a VA Audio examination in 
November 2002.  38 C.F.R. § 3.159(c)(4).  Findings reflect 
that he has a mild sensorineural hearing loss which meets 
VA's requirements under section 3.385 for a current hearing 
loss disability.  38 C.F.R. § 3.385.  However, the examiner 
noted that service medical records showed no complaints or 
findings of any hearing loss during service, and, based on 
this evidence, the examiner rendered the opinion that it was 
more likely than not that the veteran's hearing loss was the 
result of some factor other than exposure to noise in the 
military.  In the medical history/subject complaints portion 
of the examination, the examiner noted that the veteran 
denied having any significant tinnitus currently.  
Subsequently, the examiner did not include tinnitus as a 
final diagnosis.  

Based on this evidence that Board finds that, although the 
veteran currently has mild sensorineural hearing loss which 
meets the requirements in VA regulation section 3.385 for a 
hearing loss "disability", the current hearing loss is not 
shown by competent evidence to be the result of a disease or 
injury, including noise exposure, incurred in service.  That 
is, the uncontroverted medical opinion does not relate the 
hearing loss to service.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991)(only independent medical evidence may be 
considered to support Board findings).  Additionally, 
although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, there is no 
evidence of hearing loss manifesting itself to a degree of 10 
percent or more within one year of separation from service in 
this case.  Accordingly, the Board concludes that hearing 
loss was not incurred in service, and it may not be presumed 
to have been incurred in service.  38 U.S.C.A. § 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2002).  In addition, the Board finds, based on the evidence 
of record, that the veteran currently denies having any 
significant tinnitus and that the VA examiner did not render 
a final diagnosis of such disorder.  Accordingly, in the 
absence of current disability related to service, the Board 
concludes that tinnitus was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); 38 C.F.R. §§ 3.303, 3.304 (2002).  Thus, 
for the foregoing reasons, the preponderance of the evidence 
is against the claims for service connection for hearing loss 
and tinnitus in this case, and those claims must be denied.


ORDER

Service connection for hearing loss and for tinnitus is 
denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

